Title: Tuesday Decr. 23d. 1766.
From: Adams, John
To: 


       I heard Yesterday, for the first Time, that young Jonathan Hayward, the Son of Lt. Joseph Hayward of the South Precinct, had got a Deputation from the Sherriff. Captn. Thayer was the Person, who went to the Sherriff and procur’d it for him. Silas Wild, Tho’s Penniman, Stephen Penniman, Lt. Hayward and Zebulon Thayer were his Bondsmen—a goodly Class! a clever Groupe! a fine Company! a bright Cluster!
       But what will be the Consequences of this Deputation?—and what were the Causes of it? My Brothers Disregard and neglect of the office and his Neglect to pay Greenleaf, were the Causes.
      